October 24, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ALI YAZDCHI, Appellant

NO. 14-17-00462-CV                       V.

  KENNETH MINGLEDORFF AKA MINGLEDORFF LAW FIRM, Appellee
              ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on March 6, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.